Citation Nr: 1825357	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, the RO confirmed and continued the decision with regard to tinnitus, and in October 2012, the RO confirmed and continued the decision with regard to tinnitus and hearing loss.  A notice of disagreement was filed in January 2013, a statement of the case was issued in April 2014, and a substantive appeal was received in April 2014.  

The Veteran testified at a Board hearing in October 2016; the transcript is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The relevant evidence of record is at least in equipoise as to whether the Veteran's current tinnitus was manifested during his period of active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96. 

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Tinnitus is considered to be an organic disease of the nervous system. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  Moreover, for chronic diseases under 3.309(a), an award of service connection is permissible based solely on continuity of symptomatology. Walker v. Shinseki, 708 F. 3d 1331   (Fed. Cir. 2013). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The Veteran claims tinnitus due to in-service noise exposure.  His military occupational specialty (MOS) was a Field Artillery Cannoneer (FABtryMan) in the United States Marine Corps.  He had 1 year, 11 months, and 29 days active service in the Republic of Vietnam.  10/24/1967 DD 214 Certified Original - Certificate of Release or Discharge From Active Duty.  Based on the facts and circumstances of the Veteran's service, the Board finds that the evidence of record establishes that he had noise exposure during his active service consistent with the circumstances of such service.  

Additionally, there is post-service competent evidence of tinnitus.  As such, the first two elements of service connection are established.  See 08/26/2011 VA Examination. 

Turning to the third element, that of nexus, the August 2011 VA examiner provided a negative etiological opinion pertaining to hearing loss and tinnitus.  The examiner stated that the Veteran's exit examination showed normal hearing bilaterally with no significant threshold shifts; post-service occupational and recreational noise exposure; and, a report from the Veteran that he was hospitalized in 1996, during which he time he received an overdose of Gentamicin, resulting in poor equilibrium.  The examiner stated that this most likely contributed to his hearing loss, along with post-separation noise exposure and aging.  08/26/2011 VA Examination at 8.  In a December 2011 addendum opinion, the examiner stated that tinnitus was not shown in service treatment records and is associated with hearing loss.  12/03/2011 VA Examination.  

At the August 2011 VA examination, the Veteran reported that tinnitus had been longstanding and had been present since service.  At the Board hearing, the Veteran asserted that he had ringing in his ears after use of a rifle without hearing protection.  10/05/2016 Hearing Transcript at 2-3.

A January 2015 private examiner opined that the Veteran's tinnitus was at least as likely as not caused by his military noise exposure, noting that tinnitus is often associated with acoustic trauma and hearing loss.  10/05/2016 VA 21-4138 Statement in Support of Claim at 2.  

Despite the fact that the Veteran submitted his claim for compensation over 40 years after separation from service and there are no post-service treatment records regarding tinnitus, the Board finds the Veteran's lay assertions of tinnitus occurring during service to be consistent with his MOS.  The Veteran is competent to attest to problems with ringing in his ears, to include when such ringing began, and the Board finds these assertions to be credible in this regard.  The Board finds the evidence is in equipoise with respect to whether his tinnitus is related to his active service.  Furthermore, the Board notes that in the case of chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  As indicated, tinnitus is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health (Oct. 4, 1995); 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the third element of service connection has been established and service connection is warranted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

As detailed above, in-service noise exposure is conceded by the Board.

The August 2011 VA examiner noted that the Veteran reported that he underwent a hearing test as late as 2000.  In formulating the negative opinion, the examiner referenced the Veteran's 1996 hospitalization in which he received an overdose of Gentamicin resulting in poor equilibrium.  08/26/2011 VA Examination at 15-16. 
Such records have not been associated with the claims folder, and after obtaining appropriate releases should be requested.

The Board notes that the August 2011 VA examination report does not reflect any of the Veteran's lay contentions regarding his in-service noise exposure.  The Veteran testified that during service in Vietnam he was exposed to firing and explosions without hearing protection.  10/05/2016 Hearing Transcript at 3.  He asserted that years after getting out of service he noticed gradual hearing loss.  Id. at 7.  He recalled that his spouse told him that she noticed his hearing loss in the mid-1970s.  Id. at 8.  He also asserted that the VA examiner over exaggerated the extent of his post-service noise exposure.  Id. at 9.

After examining the Veteran, the January 2015 private examiner acknowledged the Veteran's hazardous in-service noise exposure, and stated that the audiometric configurations of his hearing loss bilaterally were seen in noise trauma induced damage, more aggressive than the normal aging process.  However, the examiner referenced the Veteran's enlistment and separation examination results showing that his hearing sensitivities were within normal limits in service.  The examiner stated that it would be very helpful if the Veteran could demonstrate evidence that he was seeking medical help for his tinnitus and hearing loss soon after his separation from service.  10/05/2016 VA 21-4138 Statement in Support of Claim at 2.  

After attempting to obtain the outstanding private treatment records, an opinion should be sought which considers the Veteran's lay contentions.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the name and address of the medical providers who provided medical treatment in 1996 and 2000, and request that he complete appropriate releases.  Thereafter, request such records and associate the records with the virtual folder.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.  

2.  AFTER COMPLETION OF #1, request that a VA examiner review the virtual folder and offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during service or is otherwise related to the Veteran's period of service, including established exposure to hazardous noise.  

Please provide a comprehensive rationale for the above answers.  All pertinent evidence, including both lay and medical, should be considered.  

3  After completion of the above, review the pertinent evidence of record and readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


